STATE OF WEST VIRGINIA                                       FILED
                                                                                         March 19, 2021
                           SUPREME COURT OF APPEALS                                 EDYTHE NASH GAISER, CLERK
                                                                                    SUPREME COURT OF APPEALS
                                                                                        OF WEST VIRGINIA
RICHARD B. GENTRY,
Claimant Below, Petitioner

vs.)   No. 20-0046 (BOR Appeal No. 2054461)
                   (Claim No. 2018028138)

PINNACLE MINING COMPANY, LLC,
Employer Below, Respondent


                              MEMORANDUM DECISION
      Petitioner Richard B. Gentry, by Counsel Reginald D. Henry, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). Pinnacle Mining
Company, LLC, by Counsel Jane Anne Pancake and Jeffrey B. Brannon, filed a timely response.

       The issue on appeal is compensability. The claims administrator rejected the claim on
January 27, 2019. The Workers’ Compensation Office of Judges (“Office of Judges”) affirmed the
decision in its October 6, 2019, Order. The Order was affirmed by the Board of Review on
December 19, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        Mr. Gentry, a coal miner, alleges that he developed bilateral cubital tunnel syndrome in
the course of and resulting from his employment. Treatment notes by Michael Kominsky, D.C.,
indicate an upper extremity EMG was conducted on January 19, 2016, due to bilateral hand
numbness. The EMG showed bilateral cubital tunnel syndrome. There was no indication of acute
or chronic cervical root involvement. The Employees’ and Physicians’ Report of Injury was
completed on June 11, 2018. It indicates Mr. Gentry developed bilateral cubital tunnel syndrome
as a result of his work duties. The physicians’ section was completed by Dr. Kominsky who
diagnosed ulnar right nerve lesion as a result of an occupational disease. The injured body parts
were the bilateral elbows.
                                                 1
       Prasadarao Mukkamala, M.D., performed an independent medical evaluation on December
21, 2018, in which Mr. Gentry reported bilateral hand tingling and numbness since 2011 or 2012.
He stated that his symptoms had remained the same since he ceased working. Dr. Mukkamala
diagnosed borderline carpal tunnel syndrome and ulnar neuropathy in the elbows. He opined that
the conditions were not the result of the claimant’s work duties. Mr. Gentry missed no work due
to the symptoms, and the symptoms did not improve once he ceased working. Based on Dr.
Mukkamala’s findings, the claims administrator rejected the claim on January 27, 2019.

        In a February 27, 2019, treatment note, Dr. Kominsky noted that Mr. Gentry reported
tingling and numbness in his elbows. He stated that his job required him to use vibrating tools,
hammers, and wrenches. Dr. Kominsky diagnosed chronic repetitive elbow sprain/strain and
bilateral cubital tunnel syndrome. He opined that Mr. Gentry developed bilateral cubital tunnel
syndrome due to his excessive use of hand tools and hammers and operating heavy equipment for
many years.

        Mr. Gentry testified in an April 24, 2019, deposition he has high blood pressure, which is
controlled with medication. He stated that he uses no tools at home. Mr. Gentry testified that his
symptoms have remained largely unchanged since January of 2016, but the numbness and
cramping had increased since he stopped working.

        The Office of Judges affirmed the claims administrator’s rejection of the claim on August
6, 2019. Regarding carpal tunnel syndrome, the Office of Judges determined that Dr. Mukkamala
found borderline carpal tunnel syndrome in his evaluation, and no other physician of record
diagnosed the condition. Further, an EMG showed no evidence of carpal tunnel syndrome.
Therefore, the Office of Judges found that the condition could not be added to the claim. Regarding
bilateral cubital tunnel syndrome, the Office of Judges found that Mr. Gentry established that he
has the condition. Both Drs. Kominsky and Mukkamala diagnosed bilateral cubital tunnel
syndrome and the diagnosis was confirmed by EMG. Dr. Kominsky opined that Mr. Gentry
developed bilateral cubital tunnel syndrome due to excessive use of hand tools, hammers, and
operating heavy equipment for several years at work. Dr. Mukkamala, on the other hand, opined
that the bilateral cubital tunnel syndrome was not related to his work activities. Dr. Mukkamala
noted that Mr. Gentry ceased using tools or equipment after he stopped working. He reported to
Dr. Mukkamala that his bilateral elbow, hand, and wrist symptoms had worsened since he stopped
working. Dr. Mukkamala stated that this indicates the condition was not the result of Mr. Gentry’s
work duties because the symptoms should have plateaued or improved. The Board of Review
adopted the findings of fact and conclusions of law of the Office of Judges and affirmed its Order
on December 19, 2019.

       After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. For an injury to be compensable it must be a personal injury that
was received in the course of employment, and it must have resulted from that employment.
Barnett v. State Workmen’s Compensation Commissioner, 153 W.Va. 796, 172 S.E.2d 698 (1970).
A preponderance of the evidence indicates Mr. Gentry did not develop bilateral cubital tunnel
syndrome in the course of and resulting from his employment.
                                                2
        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.




                                                                                         Affirmed
ISSUED: March 19, 2021


CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison

DISSENTING:

Justice William R. Wooton




                                                3